Citation Nr: 1759633	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  03-12 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) prior to November 14, 2015.


REPRESENTATION

The Veteran represented by:   Daniel G. Krasnegor and Krystle D. Waldron, Esqs.  Goodman Allen & Donnelly, PLLC


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel
INTRODUCTION

The Veteran had active duty service from May 1976 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1999 rating decision by the United States Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2005, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of that hearing has been associated with the electronic claims file.

On August 17, 2017, the Veteran's attorney's office requested that the Board delay rendering a decision for ninety (90) days from the date of the correspondence to allow for the submission of additional evidence.  Since this letter, more than ninety (90) days have passed and the Veteran's attorney has not requested any additional time extensions, but did submit an appellate brief with evidence in November 2017.  Accordingly, the Board may proceed with appellate consideration. 

In November 2017, the Veteran filed a statement on VA Form 21-0958, "Notice of Disagreement," challenging an October 2017 notification letter denying entitlement to a TDIU prior to November 14, 2015 and arguing that he is entitled to special monthly compensation (SMC) pursuant to 38 U.S.C. § 1114(s).  As indicated by this decision, the Veteran's claim of entitlement to a TDIU prior to November 14, 2015 is already on appeal to the Board.  Given this appellate status, the Veteran's arguments regarding entitlement to SMC are premature.  Furthermore, the Veteran has never formally applied for entitlement to SMC.  Accordingly, the Board does not have jurisdiction over the SMC issue. 

In October 2013, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion to remand (JMR) which concluded that the issue of entitlement of entitlement to a TDIU based on the Veteran's service-connected lumbar spine disability had been reasonably raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Consequently, entitlement to a TDIU was first addressed in a May 2014 Board decision, which remanded the claim back to the RO for Veterans Claims Assistance Act of 2000 (VCAA) notice and initial adjudication.  Since that time, the claim has been before the Board on two other occasions resulting in remands due to procedural deficiencies.  

Most recently, this matter was before the Board in January 2017, at which time the claim was remanded for issuance of a Supplemental Statement of the Case (SSOC), as the Veteran had not waived initial RO review of newly submitted evidence.  In June 2017, the RO issued a rating decision granting entitlement to a TDIU from November 14, 2015 forward, based on the combined functional deficits resulting from the Veteran's service-connected anxiety and lumbar spine disabilities.  The same day, the RO issued a SSOC denying entitlement to a TDIU prior to November 14, 2015 based solely on the Veteran's service-connected lumbar disability.  The Board finds the RO has substantially complied with the Board's January 2017 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Regrettably, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, the Veteran's claim of entitlement to a TDIU prior to November 14, 2015 must be remanded.  The Board sincerely regrets the delay this will cause, but adjudication cannot proceed without further development.

Initially, the Board notes that the June 2017 SSOC mistakenly denied entitlement to a TDIU prior to November 14, 2015 on the basis that the Veteran did not meet the schedular TDIU criteria.  However, pursuant to 38 C.F.R. § 4.16(a), the schedular requirements for a TDIU are met when a Veteran has one service-connected disability rated at 60 percent or more.  Prior to November 14, 2015, the Veteran was only service-connected with a lumbar disability rated at 60 percent since January 1996.  Thus, the Veteran has met the schedular TDIU criteria prior to November 14, 2015.  In readjudicating the claim on remand, the AOJ is requested to take this fact into consideration.

Second, the Veteran has argued that the AOJ failed to consider the submitted June 2016 vocational report when it adjudicated his claim of entitlement to a TDIU in the June 2017 SSOC. Indeed, a review of the section listing the evidence considered in the June 2017 SSOC shows that the June 2016 vocational report is not listed.  Furthermore, in the narrative portion of the June 2017 SSOC there is no reference to the June 2016 vocational report or any other indication that the AOJ considered this evidence when adjudicating the Veteran's claim.  On remand, the AOJ is requested to consider this evidence when readjudicating the Veteran's claim.   

Finally, in an October 2015 statement from a Vocational Rehabilitation Counselor, it was noted that the Veteran had filed for Social Security Disability Insurance (SSDI) due in part to his service-connected lumbar disability.  A follow up statement in December 2015 indicated that the Veteran was notified that he did not have enough wage credits to be eligible for SSDI.  The timeline of these statements suggests to the Board that the Veteran filed for SSDI prior to November 14, 2015; thus, any records submitted with the Veteran's SSDI application would be from the period on appeal.  While the Board notes that the record contains select earning statements from the Social Security Administration (SSA), it does not contain any formal findings from the SSA regarding the Veteran's eligibility for SSDI benefits, or any of the underlying medical documentation the Veteran filed in support of his SSDI claim.  

In Golz v. Shinseki, 590 F.3d 1317, 1320-23 (Fed Cir. 2010), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that VA's duty to assist is triggered once VA receives notice of outstanding, relevant records from the SSA which could help substantiate the Veteran's claim for benefits.  Since the Veteran is seeking entitlement to a TDIU based on his lumbar spine disability and the October 2015 statement establishes he filed for SSDI benefits due in part to his lumbar spine disability, the Board finds that the Veteran's SSA records are relevant to the current appeal.  In light of this fact and the Federal Circuit's holding in Golz, the Board concludes that the AOJ must make reasonable attempts to obtain the Veteran's SSDI file on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records from the SSA related to the Veteran's claim for SSDI benefits.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, this should be documented for the record, and the Veteran and his attorney must be notified.  38 U.S.C. § 5103A (2012); 38 C.F.R. §§ 3.159 (c)(2) and (e) (2017).

2.  Then, readjudicate the Veteran's TDIU claim based on the entirety of the record, to include the June 2016 vocational report.  The AOJ should note that the Veteran has met the schedular TDIU criteria for the time period prior to November 14, 2015 based on his service-connected lumbar spine disability rated at 60 percent disabling.  If the Veteran's claim remains denied, issue a SSOC to the Veteran, allow an appropriate period of time for response, and then return the claim to the Board for further appellate review.








[Continued on Next Page]

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




